Appellant has filed a motion for a rehearing in which he desires this court to hold that the facts herein show only a simple assault; that such a holding would preclude the State's Attorney from trying appellant for anything higher than a simple assault in the event of a further trial.
We have no control over the County Attorney in his conduct of this case in the event of a further trial, nor do we have any knowledge of what proof he may offer upon a further trial hereof.
Under our original opinion herein, we reversed and remanded this cause, and this we conceive to be the extent of our authority in the matter.
Appellant's motion for rehearing is therefore overruled.